

115 HR 4415 IH: To establish the policy of the United States regarding the no-first-use of nuclear weapons.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4415IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the policy of the United States regarding the no-first-use of nuclear weapons.
	
 1.Policy on no-first-use of nuclear weaponsIt is the policy of the United States to not use nuclear weapons first. 